DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The current office action is a second non-final office action in response to Applicant’s Responses filed 04/29/2022.
Applicant remarks on page 9 of Applicant’s responses filed 04/29/2022 that Barnes, S.R., US 20050215909 teaches a 3-level pulsing scheme but does not teach the claimed 2-level scheme. Applicant’s position has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejections are hereby made in view of newly found prior art, Choy, B., US 20100321089 which teaches a complementary high voltage switched current source circuit has a complementary current source pair, wherein a first of the current source pair is coupled to a positive voltage rail and a second of the current source pair is coupled to a negative voltage rail (see abstract), for use in advanced ultrasound harmonic medical imaging systems (paragraph 19). Choy has been combined with the teachings of Kawagishi, et al., US 20010034485 to reject all the claims.
Therefore, the claims stand rejected. 

Withdrawn Objections
The objections to claims 2-3 and the drawings has been withdrawn pursuant of applicant's amendments filed on 04/29/2022. 

Withdrawn Rejections
Pursuant of applicant's amendments filed on 04/29/2022, rejections made to claims 1-13 under 35 U.S.C. 112(b) have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 27 recites “wherein the two-level pulse coding scheme does not include a sinusoidal, stepped, or trapezoidal driving coding scheme”. However, paragraph 30 of the P.G. Pub. Version of the specification, which is the most relevant paragraph, only includes that “The pulse generator 510 is driven with a transmit pulse coding scheme 517, which includes at least a two-voltage level transmit pulse coding scheme 519. Other coding schemes (e.g., sinusoidal, stepped and trapezoidal driving) are also contemplated herein”. Hence there is no sufficient detailed description of coding schemes that are neither sinusoidal, stepped nor trapezoidal, for use in the pulsing scheme as claimed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi, et al., US 20010034485 in view of Choy, B.C.K., US 20100321089.

Regarding claim 1, Kawagishi teaches an ultrasound imaging method (see paragraph 6 for the disclosed imaging based on the extraction of harmonic components of ultrasound signal), comprising: 
producing, with the pulse generator (pulse generator 13 of fig. 1), an excitation pulse (see paragraph 47 for the transmission pulse voltage application); 
routing the excitation pulse to an ultrasonic transducer array (see paragraph 47 for the application of a driving voltage to the ultrasonic probe 1 by a transmitting/receiving circuit 12, one of ordinary skill in the art would recognize that an ultrasonic probe would include a transducer array in order to perform ultrasonic imaging), which transmits a first ultrasound signal in response to receiving the excitation (see paragraph 48 for the ultrasonic signal applied from the probe); 
receiving first echoes generated in response to the first ultrasound signal (see paragraph 48 for the reflected or backscattered echoes that are received); 
processing the first echoes to extract a harmonic signal (see paragraph 49 for the extraction of harmonic signals by the harmonic processor 9, also see fig. 9 for the flow of signal from the ultrasonic probe); and 
beamforming the harmonic signal (see paragraph 48 for the beam forming of the beams) to produce an image (see paragraph 49 for the image formed as a result).
Kawagishi does not explicitly teach identifying a two-level pulse coding scheme, which includes a positive voltage value and a negative voltage value, for harmonic imaging; driving a pulse generator (waveform generator 12 of fig. 1 and paragraph 26) with the two-level pulse coding scheme, and that that the transmitting/receiving circuit 12, through which the pulse generator 13 routes a pulse voltage for transmission (see paragraph 47), and a reception of echoes, see fig. 1, to be routed to the pre-amplifier, is a switch. 
However, Choy teaches a complementary high voltage switched current source circuit has a complementary current source pair, wherein a first of the current source pair is coupled to a positive voltage rail and a second of the current source pair is coupled to a negative voltage rail (paragraph 05) which performs identifying a two-level pulse coding scheme, which includes a positive voltage value and a negative voltage value (see paragraph 18 and fig. 1 for the 2-level transmit pulse generator circuit and the typical waveform 106 generated as a result), for harmonic imaging (see paragraph 19); 
driving a pulse generator (paragraph 17) with the two-level pulse coding scheme (see paragraph 18);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Kawagishi’s pulse coding scheme, see paragraph 54, with Choy’s 2-level transmit pulse coding scheme performed by the pulse generator, hence reducing the amount of second harmonics in the waveform (paragraph 19 of Choy).

Regarding claim 2, Kawagishi in view of Barnes teaches all the limitations of claim 1 above.
Kawagishi further teaches producing,  with the pulse generator (waveform generator 12 of fig. 1 and paragraph 26), an inverted pulse, wherein the inverted excitation pulse is produced after a predetermined delay from the step of routing the excitation pulse (see the step in paragraph 48 of the reception delay circuit 5 controlling the directions and convergence of the beam) and wherein the inverted excitation pulse (see paragraph 4 for the pulse inversion method of extracting harmonic components in a wider band, in which two ultrasonic pulses having opposite polarities are transmitted at two rates, and signals received at the respective rates are added to cancel out a fundamental wave component, thereby extracting harmonic components), is an inverted copy of the excitation pulse (see figs. 3A and 3B and paragraph 54); and 
routing the inverted excitation pulse through the switch (transmitting/receiving circuit 12) to the array (ultrasonic probe 1 which inherently includes a transducer array for ultrasonic imaging), which transmits a second ultrasound signal in response thereto (paragraph 54 and figs. 3A and 3B indicate disclose a second signal of opposite or inverted polarity to the first signal as discussed in paragraph 48. The second signal is undergoes the same processing as the first signal discussed in paragraph 48); 
receiving second echoes generated in response to the inverted excitation pulse(see paragraph 48 for the reflected or backscattered echoes that are received); and 
adding the first and second echoes to produce the harmonic signal (see fig. 4D and paragraph 55 for the resultant harmonic component achieved after addition of the two signals).

Regarding claim 3, Kawagishi in view of Barnes teaches all the limitations of claim 1 above.
Kawagishi further teaches driving a bipolar pulser of the pulse generator with the two-level pulse coding scheme to produce the excitation pulse, wherein the pulse generator comprises the bipolar pulser (paragraph 54 describes a two-rate ultrasonic pulse transmission including two pulses of opposite polarities as depicted in figs. 3A and 3B).

Regarding claim 12, Kawagishi in view of Choy teaches all the limitations of claim 1 above.
Kawagishi further teaches wherein the harmonic imaging includes tissue harmonic imaging (see paragraph 3).

Regarding claim 13, Kawagishi in view of Choy teaches all the limitations of claim 1 above.
Kawagishi also teaches wherein the harmonic imaging includes contrast enhanced ultrasound imaging (see paragraphs 48 and 49 which indicate imaging using a contrast medium).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi in view of Choy, as applied to claim 1 above and further in view of Barnes, S.R., US 20050215909.

Regarding claim 4, Kawagishi in view of Choy teaches all the limitations of claim 3 above.
Kawagashi in view of Choy fails to teach driving the bipolar pulser to produce square excitation pulses with a duty cycle of 50% wherein the excitation pulse is a square pulse.
However, Barnes a system 10 of fig. 1 for alternating the polarity of the bias voltage in synchrony for harmonic imaging (see abstract) including driving the bipolar pulser to produce square excitation pulses with a duty cycle of 50% wherein the excitation pulse is a square pulse (see paragraph 37 of Barnes which states “The excitation waveform and bias voltage provide a square wave as shown in FIG. 3”, which inherently has a duty cycle of 50%).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Kawagishi’s pulse coding scheme, see paragraph 54, as modified by Choy, with Barnes’ square voltage pulsing as depicted in fig. 3, in order to improve the sensitive of the measurement. See paragraph 6 of Barnes.

Regarding claim 6, Kawagishi in view of Choy teaches all the limitations of claim 3 above.
Kawagishi in view of Choy does not explicitly state switching the bipolar pulser so that a transition time between the positive and negative voltage values is five percent or less of a period of the excitation pulses.
However, Barnes further teaches alternating the polarity of the bias voltage in synchrony for harmonic imaging (see abstract), with an excitation signal 20 of fig. 3 and paragraph 28, including “one, minus one and zero voltage levels in addition to the positive and negative bias voltage positions” where as shown in fig. 3, a transition between a negative to a positive voltage happens instantaneously, which is less than the claimed five percent (see reproduced annotated fig. 3 of Barnes below). The instantaneous switching between the negative voltage to the positive voltage is an explicit teaching of a switching time that is five percent of less of the period of excitation pulses. Furthermore, according to claim 1, the pulse is produced by driving the two level pulse scheme comprising the negative and positive voltage values, meaning the durations of the positive, negative and switching account for the total excitation pulse therefore the switching time is a percentage of the entire pulse. The specification does not provide a criticality to the percentage of the switching during.


    PNG
    media_image1.png
    322
    459
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Kawagashi’s pulse coding scheme, see paragraph 54, as modified by Choy, with Barnes’ pulsing as depicted in fig. 3, to achieve the 5% or less switching time in order to improve the sensitive of the measurement. That is, since Barnes teaches instant switching between positive and negative voltages, which is less than 5% of the pulsing period. See paragraph 6 of Barnes.

Claims 5, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi in view of Choy, as applied to claim 3 above, and further in view of Chen, et al., US 20150087991.

Regarding claim 5, Kawagishi in view of Choy teaches all the limitations of claim 3 above.
Kawagishi in view of Choy fails to teach driving the bipolar pulser to produce the excitation pulses with no second harmonic component.
However, Chen teaches an ultrasonic imaging system (see abstract and fig. 1), configured for tissue harmonic imaging (see paragraph 122), tantamount to Kawagishi’s tissue harmonic imaging, including driving the bipolar pulser to produce the excitation pulses with no second harmonic component (Col. 4, lines 18-27 states “In block 16 W(t) and W1(t) are summed to form the desired ultrasonic pulse (FIG. 8). Note that the waveform of FIG. 8 is in the 0V state whenever W(t) and W1(t) are both equal to 0 or both equal to their respective non-zero levels. The ultrasonic waveform of FIG. 8 has been designed to suppress transmitted energy at the second harmonic of the fundamental frequency. Note that the waveform of FIG. 8 is a bi-polar, square wave signal having three voltage levels (+V, 0V, -V), and that the pulse of FIG. 8 is a pulse width modulated signal”).
Furthermore, the production of excitation pulses with no second harmonic component is intended use and so far as Chen is taught to drive the bipolar pulser as disclosed in the instant application, producing the excitation pulses with no second harmonic components is also achieved by Chen. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Kawagishi’s pulse coding scheme, see paragraph 54 for the pulse inversion, as modified by Choy, to include elimination of second harmonic components, the way Chen teaches for any arbitrary pulse shape, hence minimizing grating lobes and performing optimized second order harmonic distortion cancellation. See paragraph 124 of Chen. 

Regarding claim 7, Kawagishi in view of Choy teaches all the limitations of claim 1 above.
Kawagishi in view of Choy fails to teach wherein the two-level pulse coding scheme suppresses non-linear distortion introduced by the pulse generator.
However, Chen teaches an ultrasonic imaging system (see abstract and fig. 1), configured for tissue harmonic imaging (see paragraph 122), tantamount to Kawagishi’s tissue harmonic imaging, wherein the two-level pulse coding scheme (see paragraph 122-123 for the described I&Q excitations involving two consecutive pulses) suppresses non-linear distortion introduced by the pulse generator (where such pulsing is taught to “reduce Tx second harmonic distortion from both transducers and circuits with any arbitrary pulse shapes, suppressing CMUT non-linearity for ultrasonic harmonic imaging” according to paragraph 122. Here the disclosed “circuits” includes pulser gate drivers 150 of fig. 1 and paragraph 62).
Furthermore, the suppression of non-linear distortion introduced by the pulse generator is an intended purpose hence since Chen already teaches the two-level pulse coding scheme, suppression of non-linear distortion introduced by the pulse generator will also occur. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Kawagishi’s pulse coding scheme, see paragraph 54 for the pulse inversion, as modified by Choy, for the suppression of non-linear distortions due to the pulse generator 13, the way Chen teaches for any arbitrary pulse shape, hence minimizing grating lobes and performing optimized second order harmonic distortion cancellation. See paragraph 124 of Chen. 

Regarding claim 8, Kawagishi in view of Choy teaches all the limitations of claim 1 above.
Kawagishi in view of Choy fails to teach wherein the two-level pulse coding scheme suppresses non-linear distortion introduced by the switch.
However, Chen teaches an ultrasonic imaging system (see abstract and fig. 1), configured for tissue harmonic imaging (see paragraph 122) wherein the two-level pulse coding scheme (see paragraph 122-123 for the described I&Q excitations involving two consecutive pulses) suppresses non-linear distortion introduced by the switch (where such pulsing is taught to “reduce Tx second harmonic distortion from both transducers and circuits with any arbitrary pulse shapes, suppressing CMUT non-linearity for ultrasonic harmonic imaging” according to paragraph 122. Here the disclosed “circuits” includes transmitter pulser circuit 141 of fig. 1 and paragraph 62, selection logic 143 of fig. 1, is a switch taught to enable individual selection of a particular transceiver element 140 in paragraph 63, and CMUT array 121 of fig. 1 and paragraph 62).
Furthermore, the suppression of non-linear distortion introduced by the switch is an intended purpose hence since Chen already teaches the two-level pulse coding scheme, suppression of non-linear distortion introduced by the switch will also occur. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Kawagishi’s pulse coding scheme, see paragraph 54 for the pulse inversion, as modified by Choy, for the suppression of non-linear distortions due to the CMUT and circuit components, the way Chen teaches for any arbitrary pulse shape, hence minimizing grating lobes and performing optimized second order harmonic distortion cancellation. See paragraph 124 of Chen. 

Regarding claim 9, Kawagishi in view of Choy teaches all the limitations of claim 1 above.
Kawagishi in view of Choy fails to teach wherein the ultrasonic transducer array is a capacitive micromachined ultrasonic transducer (CMUT) array, and the two-level pulse coding scheme suppresses non-linear distortion introduced by the CMUT array.
However, Chen teaches an ultrasonic imaging system (see abstract and fig. 1), configured for tissue harmonic imaging (see paragraph 122), wherein the ultrasonic transducer array is a CMUT array (see fig. 1 and paragraph 64), and the two-level pulse coding scheme (see paragraph 122-123 for the described I&Q excitations involving two consecutive pulses) suppresses non-linear distortion introduced by the CMUT array (where such pulsing is taught to “reduce Tx second harmonic distortion from both transducers and circuits with any arbitrary pulse shapes, suppressing CMUT non-linearity for ultrasonic harmonic imaging” according to paragraph 122. Here the disclosed “circuits” includes transmitter pulser circuit 141 of fig. 1 and paragraph 62, selection logic 143 of fig. 1, taught to enable individual selection of a particular transceiver element 140 in paragraph 63, and CMUT array 121 of fig. 1 and paragraph 62).
Furthermore, the suppression of non-linear distortion introduced by the CMUT array is an intended purpose hence since Chen already teaches the two-level pulse coding scheme, suppression of non-linear distortion introduced by the CMUT array will also occur. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Kawagishi’s pulse coding scheme, see paragraph 54 for the pulse inversion, as modified by Choy, for the suppression of non-linear distortions due to the CMUT and circuit components, the way Chen teaches for any arbitrary pulse shape, hence minimizing grating lobes and performing optimized second order harmonic distortion cancellation. See paragraph 124 of Chen. 

Regarding claim 10, Kawagishi in view of Choy teaches all the limitations of claim 1 above.
Kawagishi in view of Choy fails to teach wherein the two-level pulse coding scheme suppresses non-linear distortion introduced by the pulse generator and the switch, the pulse generator and the array, or the switch and the array
However, Chen teaches an ultrasonic imaging system (see abstract and fig. 1), configured for tissue harmonic imaging (see paragraph 122) wherein the two-level pulse coding scheme (see paragraph 122-123 for the described I&Q excitations involving two consecutive pulses) suppresses non-linear distortion introduced by the pulse generator and the switch, the pulse generator and the array, or the switch and the array (where such pulsing is taught to “reduce Tx second harmonic distortion from both transducers and circuits with any arbitrary pulse shapes, suppressing CMUT non-linearity for ultrasonic harmonic imaging” according to paragraph 122. Here the disclosed “circuits” includes transmitter pulser circuit 141 of fig. 1 and paragraph 62, selection logic 143 of fig. 1, taught to enable individual selection of a particular transceiver element 140 in paragraph 63, and CMUT array 121 of fig. 1 and paragraph 62).
Furthermore, the suppression of non-linear distortion introduced by the pulse generator and the switch, the pulse generator and the array, or the switch and the array is an intended purpose hence since Chen already teaches the two-level pulse coding scheme, suppression of non-linear distortion introduced by the pulse generator and the switch, the pulse generator and the array, or the switch and the array will also occur. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Kawagishi’s pulse coding scheme, see paragraph 54 for the pulse inversion, as modified by Choy, for the suppression of non-linear distortions due to the CMUT and circuit components, the way Chen teaches for any arbitrary pulse shape, hence minimizing grating lobes and performing optimized second order harmonic distortion cancellation. See paragraph 124 of Chen. 
Regarding claim 11, Kawagishi in view of Choy teaches all the limitations of claim 1 above.
Kawagishi in view of Choy fails to teach wherein the ultrasonic transducer array is a CMUT array, and the two-level pulse coding scheme suppresses non-linear distortion introduced by the combination of the pulse generator, the switch, and the CMUT array.
However, Chen teaches an ultrasonic imaging system (see abstract and fig. 1), configured for tissue harmonic imaging (see paragraph 122), wherein the ultrasonic transducer array is a CMUT array (see fig. 1 and paragraph 64), and the two-level pulse coding scheme (see paragraph 122-123 for the described I&Q excitations involving two consecutive pulses) suppresses non-linear distortion introduced by the combination of the pulse generator, the switch, and the CMUT array (where such pulsing is taught to “reduce Tx second harmonic distortion from both transducers and circuits with any arbitrary pulse shapes, suppressing CMUT non-linearity for ultrasonic harmonic imaging” according to paragraph 122. Here the disclosed “circuits” includes transmitter pulser circuit 141 of fig. 1 and paragraph 62, selection logic 143 of fig. 1, taught to enable individual selection of a particular transceiver element 140 in paragraph 63, and CMUT array 121 of fig. 1 and paragraph 62).
Furthermore, the suppression of non-linear distortion introduced by the combination of the pulse generator, the switch, and the CMUT array is an intended purpose hence since Chen already teaches the two-level pulse coding scheme, suppression of non-linear distortion introduced by the combination of the pulse generator, the switch, and the CMUT array will also occur. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Kawagishi’s pulse coding scheme, see paragraph 54 for the pulse inversion, as modified by Choy, for the suppression of non-linear distortions due to the CMUT and circuit components, the way Chen teaches for any arbitrary pulse shape, hence minimizing grating lobes and performing optimized second order harmonic distortion cancellation. See paragraph 124 of Chen. 

Regarding claim 21, Kawagishi in view of Choy teaches all the limitations of claim 1 above. 
Kawagishi does not teach wherein the two-level pulse coding scheme does not include an intermediate voltage level.
However, Choy further teaches wherein the two-level pulse coding scheme does not include an intermediate voltage level (paragraph 18 includes that a 2-level transmit pulse is used, that is, only includes a negative and a positive pulsing scheme).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Kawagishi’s pulse coding scheme, see paragraph 54, with Choy’s 2-level transmit pulse coding scheme which does not include an intermediate voltage level and hence reducing the amount of second harmonics in the waveform (paragraph 19 of Choy).

Regarding claim 22, Kawagishi in view of Choy teaches all the limitations of claim 1 above. 
Kawagishi does not teach wherein the two-level pulse coding scheme does not include an intermediate voltage range.
However, Choy further teaches wherein the two-level pulse coding scheme does not include an intermediate voltage range (paragraph 18 includes that a 2-level transmit pulse is used, that is, only includes a negative and a positive pulsing scheme).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Kawagishi’s pulse coding scheme, see paragraph 54, with Choy’s 2-level transmit pulse coding scheme which does not include an intermediate voltage range and hence reducing the amount of second harmonics in the waveform (paragraph 19 of Choy).

Regarding claim 23, Kawagishi in view of Choy teaches all the limitations of claim 1 above. 
Kawagishi does not teach wherein the two-level pulse coding scheme has only two levels.
However, Choy teaches wherein the two-level pulse coding scheme has only two levels (paragraph 18 includes that a 2-level transmit pulse is used, that is, only includes a negative and a positive pulsing scheme).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Kawagishi’s pulse coding scheme, see paragraph 54, with Choy’s 2-level transmit pulse coding scheme which has only two levels and hence reducing the amount of second harmonics in the waveform (paragraph 19 of Choy).

Regarding claim 24, Kawagishi in view of Choy teaches all the limitations of claim 1 above. 
Kawagishi does not teach wherein the two-level pulse coding scheme only has the positive voltage level and the negative voltage level.
However, Choy further teaches wherein the two-level pulse coding scheme only has the positive voltage level and the negative voltage level (paragraph 18 includes that a 2-level transmit pulse is used, that is, only includes a negative and a positive pulsing scheme).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Kawagishi’s pulse coding scheme, see paragraph 54, with Choy’s 2-level transmit pulse coding scheme which has only the positive voltage level and the negative voltage level and hence reducing the amount of second harmonics in the waveform (paragraph 19 of Choy).

Regarding claim 25, Kawagishi in view of Choy teaches all the limitations of claim 1 above. 
Kawagishi fails to teach wherein the pulse generator (pulse generator 13 of fig. 1) includes a first switch between a positive voltage terminal and an output terminal and a second switch between a negative voltage terminal and the output terminal, and further comprising: switching the first and second switches between the positive and negative voltage levels to produce the excitation pulse.
However, Choy further teaches a first switch between a positive voltage terminal and an output terminal and a second switch between a negative voltage terminal and the output terminal, and further comprising: switching the first and second switches between the positive and negative voltage levels to produce the excitation pulse (see the pair of switches 109 in fig. 1 and paragraph 18, one for each of the positive and negative pulsing sections of the circuit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Kawagishi’s pulse coding scheme, see paragraph 54, with Choy’s circuit which includes a first switch between a positive voltage terminal and an output terminal and a second switch between a negative voltage terminal and the output terminal, and further comprising: switching the first and second switches between the positive and negative voltage levels to produce the excitation pulse and hence reducing the amount of second harmonics in the waveform (paragraph 19 of Choy).

Regarding claim 26, Kawagishi in view of Choy teaches all the limitations of claim 1 above. 
Kawagishi does not teach wherein the two-level pulse coding scheme suppresses harmonic distortion in a transmit signal path.
However, Choy further teaches wherein the two-level pulse coding scheme suppresses harmonic distortion in a transmit signal path (see paragraph 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Kawagishi’s pulse coding scheme, see paragraph 54, with Choy’s 2-level pulsing which suppresses harmonic distortion in a transmit signal path and hence reducing the amount of second harmonics in the waveform (paragraph 19 of Choy).



Regarding claim 27, Kawagishi in view of Choy teaches all the limitations of claim 1 above. 
Kawagishi does not teach wherein the two-level pulse coding scheme does not include a sinusoidal, stepped, or trapezoidal driving coding scheme.
However, Choy further teaches wherein the two-level pulse coding scheme does not include a sinusoidal, stepped, or trapezoidal driving coding scheme (in paragraph 18, Choy notes a typical waveform from the pulsing sequence, which is not sinusoidal, stepped, or trapezoidal driving coding scheme).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Kawagishi’s pulse coding scheme, see paragraph 54, with Choy’s 2-level pulsing which does not include a sinusoidal, stepped, or trapezoidal driving coding scheme and hence reducing the amount of second harmonics in the waveform (paragraph 19 of Choy).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/               Examiner, Art Unit 3793      

/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793